Citation Nr: 1514294	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  08-37 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a bilateral hand disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected disability.

5.  Entitlement to a compensable evaluation for service-connected diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to February 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from February 2007 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board remanded the issues on appeal for further development in February 2012.  Following that remand, the Veteran's claims for service connection for diabetic polyneuropathy were granted, as was an acquired psychiatric disorder.  With regard to the Veteran's right shoulder claim only, substantial compliance with the Board's remand directives was not satisfied, and this matter must be remanded once more to ensure proper development.  Stegall v. West, 11 Vet. App. 268 (1998).  The remand instructions for the other issues that were remanded by the Board were substantially complied with.

The issue of entitlement to service connection for a right shoulder disorder, to include as due to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record fails to demonstrate that a right foot disorder had its onset during, or is otherwise related to, the Veteran's period of active service.

2.  The most probative evidence of record fails to demonstrate that a bilateral hand disorder had its onset during, or is otherwise related to, the Veteran's period of active service.

3.  The most probative evidence of record fails to demonstrate that a right knee disorder had its onset during, or is otherwise related to, the Veteran's period of active service.

4.  There is no indication within the record that treatment for the Veteran's diabetes has required a restricted diet.


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  A bilateral hand disorder was not was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.310 (2014).  

3.  A right knee disorder was not was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  

4.  The criteria for a compensable evaluation for diabetes mellitus, Type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in March and August 2007 of the criteria for establishing service connection and a higher disability rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, to include records from the Social Security Administration (SSA), and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The Board notes that subsequent to the issuance of the supplemental statement of the case, dated in February 2013, additional VA treatment records were added to the Virtual VA site.  Although the Veteran has not specifically waived Agency of Original Jurisdiction (AOJ) review of this evidence, none of these records are relevant and material to the basis for the Board's decision.  The records do not address the disabilities on appeal, and even if several of the anatomical regions on appeal were mentioned, there is no suggestion in any of the records that any condition on appeal was related to the Veteran's military service.  Therefore, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) to the issue before the Board, and a remand for RO consideration is not required. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a July 2012 VA examination report discussed all applicable medical principles related to the Veteran's claims for service connection, and the opinions therein are adequate upon which to decide those claims at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

With regard to the Veteran's increased rating claim, while the Veteran was scheduled for an April 2012 VA examination to evaluate his diabetes, he failed to report for the examination and has not supplied good cause for his absence.  As such, the Board will rely on the May 2007 examination, as well as subsequent VA and private treatment records, in order to make a determination as to this issue.  See 38 C.F.R. § 3.655(b).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran claims that disorders of the right foot, right knee, and bilateral wrists/hands were incurred during his period of active duty.  To that end, the Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis or neurological disorders, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board notes that the Veteran has been diagnosed with hammertoes of the right foot, hallux valgus deformity of the left foot, right knee strain, arthritis of the right knee, right hand strain, and arthritis of the bilateral hands during the pendency of this appeal.  See October 2006 magnetic resonance image (MRI) studies; see also VA examination report, July 2012.  As such, the first element of Hickson has been satisfied for each issue.

Turning to the Veteran's period of active duty, an August 1985 Report of Medical History reflects complaints of swollen or painful joints, as well as a painful or trick shoulder.  The Veteran denied "trick or locked knee," but he reported foot trouble.  An August 1985 Report of Medical Examination reflected normal feet and normal upper/lower extremities.  In September 1985, the Veteran was diagnosed with chronic tinea pedis.  In a January 1986 Report of Medical History, the Veteran again reported swollen or painful joints.  He denied "trick or locked knee," but he again reported "trick or locked shoulder" and foot trouble.  The corresponding Report of Medical Examination reflected normal feet and normal upper/lower extremities. 

Following service, the evidence of record shows very little medical treatment was received for a number of years.  Of note, at a VA examination in 1987, the Veteran an orthopedic examination was noted to be negative.

Post-service treatment records reflect a diagnosis of mild degenerative changes of the first MTP joint and hammertoes.  See June 2005 VA treatment record.  The Veteran was also diagnosed with degenerative joint disease of the right knee.  See April 2007 and November 2007 VA treatment records.  In December 2002, the right shoulder had ossific density on the undersurface of the clavicle from trauma.  See April 2007 VA treatment record.  

With regard to a right hand disability, it was noted in a March 1998 VA treatment record that the Veteran was stabbed in the right hand in September 1988.  See September 1988 x-ray report.  A December 2002 Pennsylvania Bureau of Disability Determination noted a significant medical history, in part, of cramping of fingers and elbows.  He was diagnosed with non-specific cramping of fingers and elbow, classified as job-related.  As noted above, an October 2006 x-ray of the hands revealed slight osteodegenerative disease in the fingers of both hands.

The SSA disability determination of record, dated November 7, 2007,  noted that an MRI of the right shoulder found degenerative changes in the acromioclavicular and glenohumeral joints with subchondral cyst in the humeral head and evidence of bony contusion.  It was noted that there was reduced range of motion of the shoulders and wrists as well as reduced grip strength.  The Veteran was found disabled primarily due to disorders of the muscles/ligaments and secondary to aortic valve disease.

Pursuant to a February 2012 Board remand, the Veteran was afforded a VA examination to address his various orthopedic disorders in July 2012.  At that time, and following a review of the Veteran's VA claims file, the examiner determined that it was less likely than not that any claim discussed herein was related to the Veteran's period of active service.  For disorders of the right foot, right knee, and bilateral hands/wrists, the examiner noted in each instance that, following a history and physical examination, he was not able to locate any evidence of these disorders during the Veteran's military service.

As to the blanket assertion by the Veteran's representative in a January 2012 Brief, wherein it was proposed that each claimed disorder may be causally-related to the Veteran's diabetes, an additional medical opinion is not required to address secondary service connection for these appeals.  The Veteran's mere belief that these conditions may be the result of diabetes is insufficient to trigger the duty to assist by arranging for an additional VA compensation examination and opinion, as this would circumvent the craftily-tailored language of the statutes and regulations governing when examinations and opinions should be obtained.  VA is not required to schedule an examination for a medical opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (indicating that, generally, VA is not obligated to provide an examination for a medical nexus opinion based on unsubstantiated lay statements alone).  

Moreover, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The Board notes that the Veteran has not submitted any substantive statements regarding the onset of any claimed disorder.  That is, aside from filing for service connection for a number of disabilities, the Veteran has not provided any insight in his claim, his notice of disagreement, or his substantive appeal to explain when any of the disabilities began, or why they should be considered to be service related.  Instead, through his representative, by virtue of filing a claim for service connection, he has simply claimed that these disorders had their onset during his period of active service.  As such, an analysis of lay evidence is not required at this time.  

As the record in this case is negative for any indication, other than the Veteran's own assertions, that service connection is warranted, the conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed disorders of the hands/wrists, right foot, or right knee are related to his period of active duty.  The most probative medical evidence of record has demonstrated that these disorders were diagnosed more than one year following separation, and as such are not presumptively-related to the Veteran's military career.  Further, there is no probative evidence of record to demonstrate a medical link between these claimed disorders and any service-connected disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and as such they are denied.



Increased Rating

In this case, the Veteran was service connected for diabetes, effective in February 1987.  In 1988, his disability rating was reduced to non-compensable because there was no objective evidence of a current diagnosis.  The Veteran did not challenge that rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's diabetes is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Pursuant to this Diagnostic Code, a 10 percent rating is warranted when diabetes requires a restricted diet for management.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but non-compensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).

Here, a May 2007 VA examiner concluded that there was no evidence of diabetes.  In October 2008, an endocrinologist noted that the Veteran's blood sugar did not indicate that he was diabetic, but that he reported taking herbal supplements.  The endocrinologist indicated that it was unclear as to whether such practice had an impact on blood sugar levels.  The Veteran was directed to stop taking supplements and then have blood retested.  See October 2008 VA treatment record.  To date, there is no evidence of record to indicate that the Veteran has been retested.  It is therefore unclear from the medical evidence of record as to whether the Veteran has a current diagnosis of diabetes and/or any associated symptomatology.  While the Board remanded the Veteran's claim in February 2012 for an additional VA examination, as noted above, the Veteran failed to report.

When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  As such, the Veteran's claim should be denied as a matter of law.  However, the Board has also reviewed VA and private treatment reports of record, but found no medical documentation to suggest that a restriction of diet had been ordered at any time during the course of the appeal by a medical professional to treat the Veteran's diabetes mellitus.  As noted, a compensable rating requires the need for a restricted diet to treat diabetes mellitus.  This has simply not been shown by the record at any time, and as such a compensable schedular rating is not warranted at any time during the course of the Veteran's appeal.

Importantly, VA treatment records, and the VA examination report, do not include any indication that the Veteran even carries a current diagnosis for this disorder, much less the need for treatment.  Having carefully considered the claim and applying the law, the Board finds that the evidence does not support a compensable evaluation for diabetes mellitus, Type II.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected diabetes is more than adequate in this case.  In this case, the schedular rating criteria consider the various treatments required for diabetes mellitus.  The Veteran has not described any side effects from his diabetes mellitus that would make his case unique or unusual.  Rather, treatment of his diabetes is not even shown to require a restricted diet, and it is unclear whether the Veteran even has diabetes mellitus.  Such treatment is specifically contemplated by an evaluation of 10 percent, and there is no evidence to demonstrate that such an evaluation is warranted here.  Furthermore, to the extent that the Veteran's diabetes mellitus has caused other health problems, to include peripheral neuropathy, they are separately service connected as directed by VA regulations.

Moreover, even if the schedular rating criteria did not adequately describe his diabetes mellitus, there is no indication that the Veteran has been hospitalized in conjunction with his diabetes mellitus.  The examiner also did not even suggest that the Veteran would be unable to maintain gainful employment as a result of his disability.  As such, none of the governing norms of an extraschedular rating are shown to be present.  Here, the Veteran's diabetic manifestations simply do not exceed the available rating criteria, and a special disability picture is not indicated.  As such, referral for consideration of an extraschedular rating is denied.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The evidence does not indicate that the Veteran specifically alleged that he is unemployable on account of  his diabetes, and the VA examination of record did not indicate that the Veteran would be unable to maintain gainful employment as the result of his diabetes.  As such, Rice is not applicable.  The Board further notes that the RO denied TDIU in February 2012, and the Veteran did not appeal that decision.  




ORDER

Service connection for a right foot disorder is denied.

Service connection for a bilateral hand disorder is denied.

Service connection for a right knee disorder is denied.

A compensable evaluation for diabetes mellitus, Type II, is denied.


REMAND

The Veteran has claimed that his diagnosis of a right shoulder disorder (noted to be right shoulder strain by the July 2012 VA examiner) was caused and/or aggravated by a currently-service-connected disability, to include arthritis of the lumbar spine and diabetes.

The Board points out that, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As noted in the prior Board remand, a medical nexus opinion was not on record to address the Veteran's secondary service connection claim.  The Board therefore requested the VA examiner to opine as to whether a right shoulder disorder was caused or aggravated by any currently diagnosed service-connected disability.

The Board, however, finds the July 2012 VA examination to be inadequate, as the examiner failed to provide an opinion as to whether the Veteran's right shoulder disorder was either caused or aggravated beyond normal progression by a service-connected disability.  Instead, the examiner merely noted that the Veteran's right shoulder disorder was not the result of his military service.  As such, the claim must be remanded once again so as to obtain a new VA opinion to address this deficiency.  

Because the examiner failed to comply with the Board's February 2012 Remand directives, the Veteran's claim must once again be remanded so as to ensure a complete record on which to base a decision.  See Stegall.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental VA medical opinion.  If an opinion cannot be provided without an examination, one should be scheduled.  The examiner is requested to address the following: 

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's right shoulder disorder was caused by a service connected disability (to specifically include a lumbar spine disability and/or diabetes).  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's right shoulder disorder was aggravated by (i.e. permanently made worse) any service-connected disability (to specifically include a lumbar spine disability and/or diabetes).  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


